In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                 ___________________________

                      No. 02-19-00151-CV
                 ___________________________

TWG SUPPLY, INC.; CHRISTOPHER GIBLIN; BEAU STOMBAUGH; JOE D.
          GRACEY; AND IAN HERNANDEZ, Appellants

                                 V.

        UNIFIED SUPPLY & SERVICES COMPANY, Appellee


              On Appeal from the 348th District Court
                      Tarrant County, Texas
                  Trial Court No. 348-306035-19


                Before Gabriel, Kerr, and Pittman, JJ.
                 Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      Appellants have filed an unopposed motion to dismiss their appeal. We grant

the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Appellants must pay all costs of this appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                      Per Curiam

Delivered: June 20, 2019




                                           2